22 F.3d 300
Bates (Joseph B.)v.Bell Telephone Co. of Pennsylvania, Bell Atlantic PensionPlan, Bell Atlantic Medical Expense Plan for ActiveNon-Management Employees and Retired Non-ManagementEmployees of Bell Atlantic Network Services, Inc., BellAtlanticom Systems, Inc., New Jersey Bell Telephone Co.,Bell Telephone Co. of Pennsylvania, C&P Telephone Companies,Diamond State Telephone Co., Bell Atlantic Sickness &Accident Plan, Bell Atlantic Dental Expense Plan, Bell
NO. 93-3384
United States Court of Appeals,Third Circuit.
Mar 17, 1994

1
Appeal From:  W.D.Pa.

Block

2
AFFIRMED.